IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON


          MARVIN MATTHEWS v. HENRY STEWARD, WARDEN

                   Appeal from the Circuit Court for Lake County
                    No. 15CR10020      R. Lee Moore, Jr., Judge




              No. W2015-00591-CCA-R3-HC - Filed October 23, 2015
                        _____________________________

The Petitioner, Marvin Matthews, appeals the trial court‟s denial of his petition for writ
of habeas corpus. The State has filed a motion requesting that this court affirm the trial
court‟s judgment pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.
Following our review, we grant the State‟s motion and affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

James E. Lanier, District Public Defender; and Timothy Boxx, Assistant District Public
Defender, for the Appellant, Marvin Anthony Matthews.

Herbert H. Slatery III, Attorney General and Reporter; and Rachel E. Willis, Senior
Counsel, for the Appellee, State of Tennessee.


                                       OPINION

       On December 13, 1988, the Petitioner was convicted of grand larceny. He was
found to be a habitual criminal offender under the provisions of the habitual criminal act
and was sentenced to life imprisonment. This court affirmed the Petitioner‟s conviction
and sentence on direct appeal. See Marvin Anthony Matthews v. State, No. 16, 1990 WL
2862, at *1 (Tenn. Crim. App. Jan. 17, 1990), perm. app. denied (Tenn. May 14, 1990).
       The Petitioner has since filed multiple post-conviction petitions and habeas corpus
petitions. On January 12, 2015, the Petitioner filed what he acknowledged in his
appellate brief to be his ninth petition for writ of habeas corpus. The Petitioner
maintained that he was entitled to pretrial jail credit from July 12, 1988, to September 14,
1989. The trial court appointed counsel to represent the Petition, and the State filed a
motion to dismiss. On February 24, 2015, the trial court entered an order granting the
State‟s motion and dismissing the petition.

       A prisoner is guaranteed the right to habeas corpus relief under Article I, section
15 of the Tennessee Constitution. Tenn. Const. art. I, § 15; see T.C.A. §§ 29–21–101 to
–130. The grounds upon which a writ of habeas corpus may be issued, however, are very
narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is
available in Tennessee only when „it appears upon the face of the judgment or the record
of the proceedings upon which the judgment is rendered‟ that a convicting court was
without jurisdiction or authority to sentence a defendant, or that a defendant‟s sentence of
imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 337 (1868)). “[T]he
purpose of a habeas corpus petition is to contest void and not merely voidable
judgments.” Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsom
v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (Tenn. 1968)). A void judgment “is
one in which the judgment is facially invalid because the court lacked jurisdiction or
authority to render the judgment or because the defendant‟s sentence has expired.”
Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998);
Archer, 851 S.W.2d at 161–64). However, as the Tennessee Supreme Court stated in
Hickman v. State:

       [A] voidable judgment is facially valid and requires the introduction of
       proof beyond the face of the record or judgment to establish its invalidity.
       Thus, in all cases where a petitioner must introduce proof beyond the
       record to establish the invalidity of his conviction, then that conviction by
       definition is merely voidable, and a Tennessee Court cannot issue the writ
       of habeas corpus under such circumstances.

153 S.W.3d 16, 24 (Tenn. 2004) (internal citations, quotations, and emphasis omitted);
see Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citation omitted). Moreover, it
is the petitioner‟s burden to demonstrate, by a preponderance of the evidence, that the
judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

       Tennessee Code Annotated section 29-21-107(b)(4) mandates that a petition attach
copies of prior habeas corpus petitions to a current petition or provide a satisfactory
                                             2
reason for his failure to do so. The Petitioner failed to attach copies of his prior habeas
corpus petitions and did not provide an explanation for the omission. The statutory
procedures for seeking habeas corpus relief are mandatory and must be followed
scrupulously. Hickman, 153 S.W.3d at 19. Accordingly, summary dismissal of the
Petitioner‟s petition was appropriate.

        Moreover, this court has previously rejected the Petitioner‟s claim that he is
entitled to pretrial jail credits from July 12, 1988, to September 14, 1989. See Marvin
Anthony Matthews v. Tony Parker, Warden, No. W2010-00442-CCA-R3-HC, 2010 WL
2490773, at *4 (Tenn. Crim. App. June 21, 2010), perm. app. denied (Tenn. Nov. 12,
2010). The Petitioner is not entitled to relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action is taken in a proceeding without a jury, such
judgment or action is not a determination of guilt, and the evidence does not preponderate
against the finding of the trial judge. See Tenn. Crim. App. R. 20. We conclude that this
case satisfies the criteria of Rule 20. The judgment of the trial court, therefore, is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                _________________________________
                                                JOHN EVERETT WILLIAMS, JUDGE




                                            3